Citation Nr: 1733124	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  06-02 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine. 

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for degenerative disc disease of the right hand.

4.  Entitlement to service connection for degenerative joint disease of the left hand.

5.  Entitlement to a total disability rating for individual unemployability based on service connected disability (TDIU) for the period prior to January 17, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to July 1975. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction in this matter has been transferred to the RO in Pittsburgh, Pennsylvania.

A hearing in front of the Decision Review Officer was held in January 2005.  A Video Conference hearing in front of the undersigned Veterans Law Judge was held in March 2007.  Transcripts of both hearings have been associated with the claims file. 

In July 2007 and July 2015, the Board remanded the claim for further development. 

In regards to the claim for TDIU, in an August 2014 rating decision, the Veteran was awarded a 100 percent disability rating for posttraumatic stress disorder (PTSD) effective January 17, 2011.

As a consequence, an April 2017 rating decision also awarded special monthly compensation (SMC), effective January 17, 2011, for having met the criteria for being housebound.

In Bradley v. Peake, the United States Court of Appeals for Veterans Claims, taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280  (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate)).  Here, as SMC under 38 U.S.C.A. § 1114 (s) was awarded effective January 17, 2011, the issue of entitlement to a TDIU is moot for the period since January 17, 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal.

Per the July 2015 Board remand instructions, a VA examiner provided an opinion after a records review in April 2016.  The examiner opined that it was less likely than not that the Veteran's degenerative joint disease of the bilateral hands, cervical spine and lumbar spine were incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran's service treatment records reveal a clean separation examination with no diagnosed conditions related to his hands, neck or back.  There was also no evidence in the service treatment records of an automobile accident which was referred to in a buddy statement.  

Significantly, the examiner also noted that the only evidence per the Veteran was a 2009 chiropractic record which diagnosed back conditions.  The examiner indicated however that there were "no records in VBMS to review".  The examiner also noted that the Veteran's reported medical history "with no supportive medical evidence" did not constitute a clear supportive reasoning of the history and did not a "support a correlation between the early 1970's and today's conditions".

However, while the April 2016 VA examiner indicated that there was "no supportive medical evidence" as the 2009 chiropractic record was not of record, the Board notes that the record contains a June 2007 private treatment report in which a private physician opined that the Veteran's orthopedic conditions were related to his claimed in-service automobile accident in 1974.

The Board notes that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461(1993).  As noted above, the April 2016 VA examiner's negative nexus opinion is based, in part, on the absence of medical evidence to support the Veteran's contention that an in-service motor vehicle accident resulted in his current degenerative joint disease of the bilateral hands, cervical spine and lumbar spine disabilities.  However, the June 2007 private treatment report found that the Veteran's orthopedic conditions were related to his claimed in-service automobile accident in 1974.

Thus, the Board finds that the evidence currently of record is insufficient to resolve the claims for entitlement to service connection for degenerative joint disease of the bilateral hands, cervical spine and lumbar spine, and that further opinion in connection with these claims is necessary for a fully informed evaluation of the claim on appeal.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c) (4).

Regarding the Veteran's claim for a TDIU, the Board notes that further development and adjudication of the Veteran's service connection claims may provide evidence in support of his claim for TDIU.  See, Henderson, supra; Harris, supra.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Return the claims file to the examiner the April 2016 supplementary medical opinion regarding the Veteran's claimed degenerative joint disease of the bilateral hands, cervical spine and lumbar spine disabilities.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that physical examination is necessary, such examination should be scheduled.  

After thoroughly describing the nature and etiology of the Veteran's degenerative joint disease of the bilateral hands, cervical spine and lumbar spine disabilities, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's degenerative joint disease of the bilateral hands, cervical spine and lumbar spine disabilities had their onset in or are otherwise related to the Veteran's period of active duty.  

In formulating this opinion, the examiner should specifically address the significance, if any, of the June 2007 private treatment report which found that the Veteran's orthopedic conditions were related to his claimed in-service automobile accident in 1974.

The examiner is also asked to provide a complete rationale for the opinion that clearly identifies the particular facts and data considered, including the Veteran's reported medical history concerning the injury in service and a thorough explanation of the reasons the facts and data considered led to the conclusion reached. 

If any requested opinion cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




